PER CURIAM.
The question presented is whether the trial court must consider a presentence investigation prior to deciding that imposition of a habitual offender sentence “is not necessary for the protection of the public....” § 775.084(4)(c), Fla.Stat. (1991).
Under the statute, “[t]he court shall obtain and consider a presentence investigation prior to the imposition of a sentence as a habitual felony offender or a habitual violent felony offender.” Id. § 775.-084(3)(a) (emphasis added). However, “[i]f the court decides that imposition of sentence is not necessary for the protection of the public, sentence shall be imposed without regard to this section [the habitual offender statute].” Id. § 775.084(4)(c). As written, the statute does not require obtaining or considering a presentence investigation as a prerequisite to making the latter determination.1
Affirmed.2

. The court may, however, in its discretion choose to obtain and consider a presentence investigation in making that determination.


. Alternatively, assuming that the appeal should have been a petition for certiorari, the petition is denied.